Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 1 of 18 PageID #: 3278




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE



 OI EUROPEAN GROUP B.V.,

                     Plaintiff,

           v.                                                      C.A. No. 19-mc-290 (LPS)

 BOLIVARIAN REPUBLIC OF VENEZUELA,


                     Defendant.


                                  DECLARATION OF JOHN E. SMITH

          I, John E. Smith, hereby declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following is true and correct:

               I.   Introduction and Qualifications

          1.        I am a partner in the law firm of Morrison & Foerster LLP, which has been retained

by Plaintiff and judgment creditor OI European Group B.V. (“OIEG”) in the above-captioned

action.

          2.        I make this declaration in support of Plaintiff’s Post-Hearing Brief in Support of Its

Renewed Motion for an Order Authorizing the Issuance of a Writ of Attachment Fieri Facias.

          3.        I have been asked to assume the accuracy of the statements set out in the

“Assumptions” section of this declaration. I have not conducted an independent review of those

statements.

          4.        I base the opinions set out in this declaration on the assumed facts, and on my

knowledge and familiarity with OFAC’s license application review process. My analysis and

conclusions are based on (i) my direct experience with and oversight of the OFAC Licensing



ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 2 of 18 PageID #: 3279




Division during my eleven years as a senior official at OFAC, including three as its Director, one

as its Deputy Director, and seven as an Associate Director, (ii) my analysis of the facts and

circumstances of this case based on the documents that I have reviewed, and (iii) my analysis of

the regulations, government reports, and other materials cited throughout this report.

       5.       From 2007 to 2018, I served as a senior official at OFAC, first as one of the

agency’s four Associate Directors, then as its Deputy Director, and, for the last three years, as its

Director. OFAC is the agency of the U.S. government primarily responsible for implementing and

enforcing U.S. sanctions, including those currently in effect with respect to the Bolivarian

Republic of Venezuela (“Venezuela”). Throughout my time as a senior OFAC official, I was

centrally involved in all aspects of developing, implementing, and enforcing U.S. government

sanctions requirements. As OFAC Director, I oversaw the work of the agency’s various divisions,

including the Licensing Division, which is responsible for reviewing and responding to requests

for licenses and interpretive guidance with respect to all of the sanctions programs administered

by OFAC. I also played an integral role in the formulation and implementation of sanctions policy

based on the national security and foreign policy priorities of the United States government.

       6.       I joined the global law firm of Morrison & Foerster in 2018 as a partner and co-

head of its National Security Practice Group, where I counsel financial institutions and other global

companies on the legal rules and risks related to U.S. and international economic sanctions. I

attach my resume hereto. This experience informs the analysis that follows.

        II.     Assumed Facts

       7.       OIEG commenced international arbitration proceedings against Venezuela with the

International Centre for Settlement of Investment Disputes (“ICSID”) in September 2011.




                                                 2
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 3 of 18 PageID #: 3280




       8.       Ultimately an ICSID tribunal issued an award in favor of OIEG, and against

Venezuela, in March 2015. An ICSID annulment panel subsequently affirmed the OIEG award in

December 2018.

       9.       On March 1, 2019, OIEG applied for an OFAC license for authorization to pursue

enforcement of its award against Venezuela in United States courts. OIEG’s application seeks, on

behalf of OIEG and others, a license to conduct all necessary legal proceedings and related

activities in the United States against Venezuela, Petroleos de Venezuela, S.A. (“PDVSA”),

PDVSA’s subsidiaries in the United States, including PDV Holding, Inc. (“PDVH”), CITGO

Holding, Inc., and CITGO Petroleum Corporation, and Rosneft Trading, S.A. (collectively the

“Sanctioned Defendants”). The OFAC license application “requests authorization for [OIEG], and

Morgan Lewis on its behalf, . . . to conduct all necessary legal proceedings and all related activities

necessary and incidental to [the OIEG] proceedings to enforce the arbitration award . . ., including,

but not limited to: . . . Requesting, obtaining and enforcing any lien, judgment, attachment

(including prejudgment attachments), arbitral award, decree, or other order through execution,

garnishment or other judicial process to transfer or otherwise alter or affect property or interest in

property of the Sanctioned Defendants."

       10.      In May 2019, the United States District Court for the District of Columbia

confirmed OIEG’s ICSID award and entered judgment in favor of OIEG and against Venezuela.

In November 2019, OIEG was granted court authority to pursue formal enforcement remedies in

other United States jurisdictions.

       11.      In early November 2019, OIEG registered its United States judgment with this

Court pursuant to 28 U.S.C. § 1963.




                                                  3
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 4 of 18 PageID #: 3281




       12.      Shortly thereafter, OIEG filed a motion for an order authorizing the issuance of

(a) a writ of attachment fieri facias to PDVH attaching the shares of PDVH that belong to PDVSA,

as alter ego of Venezuela, and (b) a praecipe directing the Clerk of the Court to issue the writ of

attachment fieri facias to the U.S. Marshals Service for service on PDVH. OIEG argued that

Venezuela and PDVSA were collaterally estopped from opposing the motion based on this Court’s

decision in Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, 333 F.Supp. 3d 380, 386

(D. Del. 2018), aff’d, 932 F.3d 126 (3d Cir. 2019). In December 2019, this Court denied OIEG’s

original motion based on the Court’s determination that collateral estoppel did not apply.

       13.      On February 19, 2021, OIEG filed a renewed motion for a writ of attachment fieri

facias against the shares of PDVH on the basis that the shares are held by judgment debtor

Venezuela’s alter ego PDVSA and that the shares are not immune from attachment under the

Foreign Sovereign Immunities Act.

       14.      OIEG’s renewed motion seeks a declaration as to the writ that OIEG would be

entitled to pending OFAC approval. Specifically, OIEG’s renewed motion requests that this Court

enter an order authorizing the issuance of (a) a writ of attachment fieri facias to PDVH attaching

the shares of PDVH that belong to PDVSA, as alter ego of Venezuela, and (b) a praecipe directing

the Clerk of the Court to issue the writ of attachment fieri facias to the U.S. Marshals Service for

service on PDVH, provided that such issuance and service of the writ shall be conditioned upon

this Court’s receipt of evidence that OFAC has (x) authorized such issuance and service, or

(y) removed the prohibitions and sanctions currently in place that potentially prevent the issuance

and service of such writ.




                                                 4
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 5 of 18 PageID #: 3282




       III.     Relevant OFAC Regulations

       15.      In December 2014, Congress passed and President Obama signed into law the

Venezuela Defense of Human Rights and Civil Society Act of 2014 (P.L. 113-278; 50 U.S.C. 1701

note) authorizing the imposition of targeted sanctions on individuals and entities contributing to

the situation in Venezuela. On March 8, 2015, the President implemented this law by issuing

Executive Order (E.O.) 13692. In declaring a national emergency with respect to the situation in

Venezuela and authorizing the imposition of targeted blocking sanctions to deal with that threat,

the President pointed to the Government of Venezuela’s poor human rights record, the erosion of

democracy in Venezuela, and its significant public corruption.

       16.      On August 24, 2017, the President acted upon the national emergency declared in

Executive Order 13692 of March 8, 2015 with respect to Venezuela and issued E.O. 13808 which,

among other things, prohibits all transactions related to, provision of financing for, and other

dealings by a United States person or within the United States in certain new debt of PDVSA and

certain new debt or equity of the Government of Venezuela. In this E.O., the term “Government

of Venezuela” is defined to include “the Government of Venezuela, any political subdivision,

agency, or instrumentality thereof, including the Central Bank of Venezuela and PDVSA, and any

person owned or controlled by, or acting for or on behalf of, the Government of Venezuela.”

       17.      On May 21, 2018, the President issued E.O. 13835, prohibiting, among other things,

all transactions related to, provision of financing for, and other dealings by a United States person

or within the United States in the sale, transfer, assignment, or pledging as collateral by the

Government of Venezuela of any equity interest in any entity in which the Government of

Venezuela has a 50 percent or greater ownership interest.




                                                 5
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 6 of 18 PageID #: 3283




       18.      On November 1, 2018, the President issued E.O. 13850 which, among other things,

allows for the blocking of all property and interests in property of any person determined by the

Secretary of the Treasury to operate in certain sectors of the Venezuelan economy or to engage in

corrupt transactions involving the Government of Venezuela. On January 28, 2019, OFAC

designated PDVSA pursuant to E.O. 13850 for operating in the oil sector of the Venezuelan

economy.

       19.      On January 25, 2019, the President issued E.O. 13857, which defines the term

“Government of Venezuela” for purposes of all Venezuela-related executive orders in

extraordinarily broad terms. The term “Government of Venezuela” is defined in this E.O. to

include, among other things, PDVSA and any person owned or controlled by, or to have acted for

or on behalf of, directly or indirectly, the Government of Venezuela.

       20.      On August 5, 2019, the President issued E.O. 13884 which, among other things,

orders that all property and interests in property of the Government of Venezuela (including

PDVSA) that are in the United States or within the possession or control of U.S. persons are

“blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in.”

       21.      On November 22, 2019, OFAC amended the Venezuela Sanctions Regulations, 31

C.F.R. part 591, including to add an interpretive provision at § 591.407. This interpretive provision

was added to the regulations to clarify that, notwithstanding the existence of any general license

issued under the Venezuela Sanctions Regulations, the entry into a settlement agreement or the

enforcement of any lien, judgment, arbitral award, decree, or other order through execution,

garnishment, or other judicial process purporting to transfer or otherwise alter or affect property

or interests in property blocked pursuant to § 592.201 is prohibited unless authorized pursuant to

a specific license issued by OFAC.


                                                 6
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 7 of 18 PageID #: 3284




        22.       On December 9, 2019, OFAC published the following two Venezuela sanctions

FAQs:

        808. Do I need a specific license from OFAC to file a suit in U.S. court against
        a person designated or blocked pursuant to Venezuela-related sanctions?
        Does a U.S. court, or its personnel, need a specific license from OFAC to hear
        such a case?
        No. A specific license from OFAC is not ordinarily required to initiate or continue
        U.S. legal proceedings against a person designated or blocked pursuant to OFAC’s
        Venezuela sanctions program, or for a U.S. court, or its personnel, to hear such a
        case. However, a specific license is required for the entry into a settlement
        agreement or the enforcement of any lien, judgment, or other order through
        execution, garnishment, or other judicial process purporting to transfer or otherwise
        alter or affect property or interests in property blocked pursuant to the Venezuela
        Sanctions Regulations (31 C.F.R. Part 591). This includes the purported creation
        or perfection of any legal or equitable interests (including contingent or inchoate
        interests) in blocked property. While terminology may vary in different
        jurisdictions and proceedings, a specific license from OFAC would be required for
        measures such as:
              •   Taking Possession (Actual or Constructive)
              •   Seizing
              •   Levying Upon
              •   Attaching
              •   Encumbering
              •   Pledging
              •   Conveying
              •   Selling (Final or Contingent)
              •   Freezing
              •   Assuming or Maintaining Custody
              •   Sequestering
        For additional information, see 31 C.F.R. §§ 591.309, 591.310, 591.407 and
        591.506. [12-09-2019]


        809. I hold a writ of attachment on shares of a Government of Venezuela entity
        whose property and interests in property are blocked pursuant to the
        Venezuela Sanctions Regulations. Am I authorized to prepare for and hold an
        auction or other sale of the shares, contingent upon the winning bidder
        obtaining a license from OFAC?

                                                  7
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 8 of 18 PageID #: 3285




       No. Parties who have attached shares of an entity whose property and interests in
       property are blocked pursuant to the Venezuela Sanctions Regulations (31 C.F.R.
       Part 591) must obtain a specific license from OFAC prior to conducting an auction
       or other sale, including a contingent auction or other sale, or taking other concrete
       steps in furtherance of an auction or sale. More generally, OFAC urges caution in
       proceeding with any step in furtherance of measures which might alter or affect
       blocked property or interests in blocked property. OFAC would consider license
       applications seeking to authorize such activities on a case-by-case basis. For
       additional information, see 31 C.F.R. §§ 591.309, 591.310, 591.407 and 591.506.
       [12-09-2019]

       23.      For the question presented, I have been instructed to assume that OIEG’s requested

relief (i.e., obtaining an order authorizing the issuance of a writ of attachment fieri facias to PDVH

attaching the shares of PDVH that belong to PDVSA, subject to OFAC issuance of a license before

such writ would actually be issued and served) does not, under applicable law, constitute a

prohibited dealing in the property or interests in property of a blocked person. I also understand

that any issuance of a praecipe directing the Clerk of the Court to issue the writ of attachment fieri

facias to the U.S. Marshals Service for service on PDVH would be conditioned upon this Court’s

receipt of evidence that OFAC has authorized such issuance and service or has removed the

applicable prohibition and sanctions currently in place preventing such issuance and service.

        IV.     Question Presented and Summary of Opinion

       24.      I have been asked to address this question:

                   Where a judgment creditor seeks from an Article III court leave to attach certain

                   property to satisfy the judgment, and the judgment debtor vigorously contests

                   the susceptibility of that property to process under applicable Delaware and

                   federal law, is OFAC, when reviewing the judgment creditor’s application

                   seeking a license to levy on such property, more likely to make a determination

                   on the application before or after the creditor obtains from an Article III court



                                                  8
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 9 of 18 PageID #: 3286




                   an order granting the creditor the right, subject to obtaining such a license, to

                   attach the property in question?

       25.      Summary of Opinion:

                   Although the International Emergency Economic Powers Act, 50 U.S.C. 1701

                   et seq. (“IEEPA”), provides the Executive Branch with extraordinarily broad

                   authority over “blocked” (or “frozen”) property and does not limit OFAC’s

                   ability to consider applications or issue licenses while a final order from an

                   Article III court remains pending, in practice OFAC does not typically issue a

                   specific license or make a licensing determination on a request for a specific

                   license until all of the pertinent facts are sufficiently narrowed for decision-

                   making. Often, when any party to litigation requests a specific license from

                   OFAC to enforce a judicial order or other decision that will have the effect of

                   altering or affecting blocked property, OFAC will require evidence of such final

                   decision or order before authorizing the transaction(s) at issue.          In my

                   experience, therefore, it is far more likely that OFAC would issue a specific

                   license to a judgment creditor after an Article III court has issued an order

                   granting the creditor the right, subject to obtaining such a license, to attach the

                   property in question.

         V.     Analysis

       26.      When a specific license is requested from OFAC, applicants are directed to follow

procedures the agency has set forth in 31 C.F.R. Part 501, Subpart E. Apart from indicating

applicants must provide “the names of all parties who are concerned with or interested in the

proposed transaction” and stating that “[a]pplicants may be required to furnish such further


                                                 9
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 10 of 18 PageID #: 3287




information as is deemed necessary to assist OFAC in making a determination,” the regulations

and separate instructions available on OFAC’s online licensing portal 1 do not dictate with great

specificity the information that must be provided with each application. This is because every

license application is unique, and OFAC’s licensing determinations are based on the specific facts

and circumstances of each case. As with all OFAC actions, its licensing adjudication procedures

are guided by the requirements of the Administrative Procedure Act (APA), and licensing

determinations must be reasonable and not “arbitrary” or “capricious.” 5 U.S.C. § 706(2)(A).

        27.      OFAC’s licensing discretion is substantial.           Certain license applications are

considered by OFAC in close coordination with and based on foreign policy guidance from the

U.S. Department of State. When an applicant submits a request to the OFAC Licensing Division

that raises important foreign policy or national security issues, the determination often will be

discussed and decided upon by a broad range of executive branch policymakers, sometimes even

at the highest levels of the Treasury and State Departments. In cases such as these, OFAC typically

gathers as many facts as possible about the proposed transactions to assist in the decision-making

process. Where important foreign policy issues are at stake, OFAC generally does not issue a

license unless enough facts are known to allow it to clearly and precisely scope the authorization,

including naming all parties involved (often including even the banks that will process the

transactions), identifying precise transaction values and methods of transfer, and outlining any

relevant conditions and limitations.

        28.      OFAC almost never issues licenses to authorize hypothetical transactions or

circumstances; rather, it generally only acts when a concrete situation is presented. When issues

presented in a license application are extremely complex from a legal or policy perspective, or


        1
              License applications can be submitted         through   OFAC’s   online   licensing   portal   at
https://licensing.ofac.treas.gov/Apply/Introduction.aspx.
                                                      10
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 11 of 18 PageID #: 3288




both, requiring significant legal/policy decisions to be made, OFAC must ensure it has taken into

consideration all of the facts and circumstances of each individual application and that each

resulting license is carefully scoped to achieve the intended result. In such cases, OFAC may

include reporting requirements that allow it to closely monitor the outcome and retain close

oversight of the license’s implementation to ensure it is not being used to thwart the foreign policy

and national security objectives of the sanctions at issue.

       29.      Accordingly, where key facts and outcomes are still being disputed before a court,

it is OFAC’s common practice to issue a Return Without Action (RWA) determination to the

applicant, with a letter instructing the applicant to re-submit an application when the legal

proceedings have reached a conclusion, but prior to the enforcement of any award that would alter,

affect, or transfer the blocked property at issue. In the alternative, rather than issue an RWA

determination, OFAC may decide to simply hold an application, consider at great length the

foreign policy and other issues at play, and wait for an applicant to provide the final details of the

transactions being requested.

       30.      In other cases, an applicant might request OFAC authorization to enter into a

settlement agreement (note that here negotiations with a blocked person are at play rather than

adverse proceedings, and it is therefore more likely that prohibited “dealings” in the property or

interests in property of a blocked person are involved). It is not uncommon with respect to such

requests for OFAC to bifurcate its decision, first issuing a license authorizing the applicant(s) to

engage in settlement negotiations, and withholding a subsequent license until such time as the

applicant can provide the precise details of the settlement or other terms of the agreement prior to

entering into the agreement or enforcing its terms. This often means that parties to settlement




                                                 11
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 12 of 18 PageID #: 3289




negotiations do not yet know whether OFAC will ultimately authorize the transactions effectuating

the terms of the settlement.

       31.      Where the work of and determinations by an Article III court are involved, it was

often the case during my tenure with the agency that OFAC sought to avoid any situations that

presented constitutional separation of powers concerns, and great deference was afforded to courts

and judges in OFAC licensing matters (except with respect to the ultimate disposition of blocked

assets, where OFAC believes this to be within its primary authority). Given the extraordinary

breadth of OFAC’s interpretation of the prohibition on dealings in property and interests in

property of a blocked person, OFAC conceivably could have interpreted a court’s determination

regarding the ownership and disposition of blocked assets to fall within the broad zone of

prohibited activities. Yet OFAC has not chosen that interpretation, so long as the court’s actions

do not actually cross the red line outlined in OFAC’s regulations and guidance noted above.

       32.      A broader interpretation would require OFAC to issue a general or specific license

to the judiciary to perform its constitutionally assigned role whenever a blocked person is involved

in legal proceedings or the proceedings otherwise involve blocked property, a position which

OFAC has not dared to take. OFAC’s practice of affording deference to courts is demonstrated,

for example, in general licenses authorizing U.S. persons to provide legal services to a person

whose property and interests in property are blocked. Such general licenses have been issued in

most sanctions programs, including in the Venezuela Sanctions Regulations. 31 C.F.R. part

591.506. These legal services general licenses would be meaningless if courts were not also

authorized to engage in these activities. Perhaps out of deference to the judiciary and to avoid

overstepping the executive-judiciary boundaries drawn by the Constitution, rather than exercise

licensing jurisdiction (which would mean OFAC views the licensed activity to be otherwise


                                                12
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 13 of 18 PageID #: 3290




prohibited) and grant authorization to the courts explicitly, OFAC has managed to avoid

confronting this difficult issue of interpretation by carefully wording its regulations and guidance.

In other words, even if OFAC might view the actions of a court in proceedings involving blocked

property to theoretically constitute a prohibited dealing in such property, the existing regulations

and guidance can be read to authorize (or, at least, not prohibit) the judicial activities, including,

for example, as activities ordinarily incident and necessary to generally or specifically licensed

transactions. See 31 C.F.R. § 591.404.

       33.      As noted above, the legal services general licenses across sanctions programs

typically authorize, among other things, the initiation and conduct of legal, arbitration, or

administrative proceedings before any U.S. federal, state, or local court or agency to or on behalf

of a blocked person. The language in such legal services general licenses limits the scope of the

authorized activity to end before there is any “[e]ntry into a settlement agreement or the

enforcement of any lien, judgment, arbitral award, decree, or other order through execution,

garnishment, or other judicial process purporting to transfer or otherwise alter or affect property

or interests in [blocked property].” This language is repeated in the interpretive provision added

to the Venezuela Sanctions Regulations in November 2019 at § 591.407 and echoed in FAQ 808,

both as referenced above. These activities (“entry into a settlement agreement or enforcement of

any lien, judgment, arbitral award, decree, or other order” and so on) by litigants and courts alike

remain prohibited, and typically any applicant who writes in to OFAC at this stage of legal

proceedings is asked to provide with specificity the outcome of the proceedings and the details of

the transactions being requested.

34.    For all of these reasons, OFAC’s regulations, guidance, and precedents do not prohibit a

court from exercising its constitutionally assigned role to issue an order or decision that determines


                                                 13
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 14 of 18 PageID #: 3291




the rights of a judgment creditor without effectuating any steps toward enforcement of that order.

In fact, once a court is able to make such a determination, I believe OFAC is better positioned and

armed with the facts needed to engage in the policy conversations and other adjudicative steps

necessary to reach a final determination and, based on my experience at and with the agency, will

not consider its regulations to have been offended.



       I hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge. Executed on May 25, 2021.



                                            _____________________________
                                            John E. Smith




                                                14
ny-2114338 v6
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 15 of 18 PageID #: 3292


                                             JOHN E. SMITH
                                              (202) 887-1514
                                           johnsmith@mofo.com

EXPERIENCE

Morrison & Foerster LLP                          Partner and Co-Chair, National Security Practice
Washington, DC                                                                  July 2018- Present


Both in the United States and globally, clients turn to Mr. Smith for his deep experience and unique
perspective on the complexities and escalating risk of U.S. and multilateral sanctions. He is a trusted
advisor for clients navigating significant civil and criminal enforcement actions by U.S. and other
government prosecutors and regulators. Several recent matter he has worked on include:
    • Counsel to foreign banking organization in connection with an examination of its OFAC compliance
        policies and procedures and the bank’s handling of foreign USD and non-USD accounts on behalf
        of, or otherwise related to, comprehensively sanctioned governments and other sanctioned parties.
    • Counsel to multiple foreign banking organizations in connection with review and response to an
        OFAC subpoena focusing on aspects of the bank’s compliance policies and procedures.
    • Counsel to foreign banking organization to periodically advise on aspects of its OFAC compliance
        policies and procedures, and lines of business, in light of evolving sanctions risks and guidance from
        OFAC and regulators, including with respect to certain USD transactions outside the United States
        that might implicate U.S. sanctions regulations.
    • Counsel to foreign financial institution in connection with review of its OFAC compliance policies
        and procedures in light of apparent violations of OFAC regulations and anticipated voluntary self
        disclosures to OFAC.
    • Counsel to U.S. financial institution to periodically advise on aspects of its OFAC compliance
        policies and procedures, and lines of business, in light of evolving sanctions risks and guidance from
        OFAC and regulators, including with respect to its screening obligations as part of its risk-based
        compliance program.
    • Counsel to multiple U.S. financial institutions to periodically advise on aspects of its OFAC
        compliance policies and procedures, and lines of business, in light of evolving sanctions risks and
        guidance from OFAC and regulators, including how to assess ongoing political risk and how to
        incorporate guidance from recent advisories, such as regarding the maritime sector, Chinese forced
        labor, and DPRK cyber threats, into its risk-based compliance program.



Office of Foreign Assets Control                                          Director/Acting Director
U.S. Department of the Treasury                                           February 2015- May 2018
Washington, DC                                                            Deputy Director
                                                                          September 2014- March
2017

•   Oversee the U.S. Government’s economic sanctions agency, imposing sanctions on heads of state,
    countries, and illicit actors, issuing enforcement actions against dozens of major financial and non-
    financial institutions across the globe, developing novel types of sanctions, and providing sanctions
    policy options to respond to evolving national security and foreign policy priorities.
•   Promote transparency by ensuring a more expedited issuance of licensing decisions and publication
    of sanctions regulations, as well as regularizing the posting of public guidance and frequently asked
    questions (FAQs) with all major sanctions actions.
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 16 of 18 PageID #: 3293


•   Testify before Congress on economic sanctions and national security matters, in public and closed-
    door settings, including hearings focused on Iran, Cuba, and Venezuela.
•   Represent Treasury regularly in public speeches to, and private meetings with, senior officials of
    U.S. and foreign government agencies, financial institutions, and other key industry groups.
•   Lead/co-lead U.S. Government delegations for meetings with senior governments officials and
    private industry executives around the world, including in Bahrain, Belgium, Burma, Colombia,
    Cuba, Germany, Japan, Mexico, the Netherlands, Panama, Saudi Arabia, Singapore, South Korea,
    Switzerland, Ukraine, the United Arab Emirates, and the United Kingdom.
•   Coordinate with other components of Treasury and with other agencies on actions and policies to
    combat sanctions evasion, money laundering, terrorist financing, and other illicit activities.
•   Manage a budget of approximately $40 million and a staff of more than 200 employees, along with
    offices in Washington, Miami, Bogota, and Mexico City.

Office of Terrorism and Financial Intelligence                        Under Secretary
U.S. Department of the Treasury                                       (Performing the Functions of)
Washington, DC                                                        January 2017- June 2017

•   Led the Treasury Department’s economic sanctions, illicit finance, and financial intelligence efforts
    on behalf of the U.S. Government and represented Treasury at Deputy Secretary-level meetings.
•   Provided financial pressure options to enable the U.S. Government to accomplish key national
    security and foreign policy objectives against terrorists, money launderers, narcotics traffickers,
    weapons of mass destruction proliferators, cyber criminals, and transnational criminal organizations.
•   Managed the implementation of the Bank Secrecy Act, the International Emergency Economic
    Powers Act, the Foreign Narcotics Kingpin Act, and numerous other statutes and regulations by the
    five components of TFI: the Financial Crimes Enforcement Network, the Office of Foreign Assets
    Control, the Office of Intelligence and Analysis, the Office of Terrorist Financing and Financial
    Crimes, and the Treasury Executive Office for Asset Forfeiture.
•   Led discussions on AML/CFT and sanctions regulatory development, innovation, and reform.
•   Oversaw a $230 million budget and a workforce of more than 800 people, with multiple offices and
    attachés in embassies around the world.
•
Office of Foreign Assets Control                                      Associate Director
U.S. Department of the Treasury                                       April 2007- September
2014

•   Managed the largest component of OFAC, with an approximately 60-person staff in the
    Compliance, Licensing, Policy, and Regulatory Affairs Divisions.
•   Oversaw investigation, preparation, and settlement of cases for hundreds of millions of dollars
    involving major financial institutions accused of violating U.S. sanctions laws and regulations.
•   Served as lead U.S. negotiator and headed a multi-agency team in 2010 in reaching agreement with
    the European Union on Treasury’s Terrorist Finance Tracking Program, involving SWIFT data,
    preserving a vital counter-terrorism tool for the U.S. Government and our international partners.
•   Represented Treasury in government and industry meetings and conferences in dozens of countries,
    with extensive working periods in Brussels and other European capitals.

United Nations
Security Council Sanctions Committee                                  Expert
New York, NY                                                          October 2004-March 2007
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 17 of 18 PageID #: 3294


•   Appointed by the Secretary-General (and re-appointed twice) to serve as one of eight experts on the
    Analytical Support and Sanctions Monitoring Team created and extended by the Security Council to
    monitor the implementation of UN-mandated sanctions on Al-Qaida and the Taliban.
•   Participated in Team assessment visits to more than 20 countries in Africa, Asia, Europe, and the
    Gulf, including regular contact with EU institutions as they refined their counter-terrorism policies,
    and met frequently with Central Banks and Finance Ministries, as well as financial institutions.
•   Focused primarily on legal challenges to sanctions, regulation of financial institutions, cooperation
    with Interpol, national legislation to freeze assets, and freedom of movement and visa-free zones.

U.S. Department of Justice, Civil Division                             Trial Attorney
Washington, DC                                                         March 1999- September 2004

•   Acted as lead trial counsel in defending the first legal challenges to the terrorist asset freezing
    program implemented by the United States after September 11, 2001.
•   Conducted legal reviews of terrorist designations proposed by the Departments of State and the
    Treasury and by other countries.
•   Defended a variety of U.S. law enforcement, intelligence, and other agencies in challenges to
    significant government programs and statutes, including the USA PATRIOT Act, the 2000 Census,
    the 1994 semiautomatic assault weapons ban, and numerous matters involving highly sensitive and
    classified information.

Ian Axford (New Zealand) Fellowship in Public Policy                   Fellow
Wellington, New Zealand                                                July-December 2003

•   Awarded a fellowship sponsored by the Commonwealth Fund of New York and administered by
    Fulbright New Zealand to compare and contrast the evolving nature of anti-terrorism laws after
    September 11, 2001.
•   While based out of the New Zealand Ministry of Justice, interviewed dozens of New Zealand
    government policymakers, including Cabinet Ministers, Members of Parliament, and a Justice on the
    country’s highest court, and prepared a report analyzing, comparing, and contrasting the anti-
    terrorism efforts of the United States, the European Union, and the Commonwealth jurisdictions.

Wilmer, Cutler & Pickering (now WilmerHale)                            Associate
Washington, DC                                                         November 1995- March 1999
                                                                       November 1993- August 1994

•   Worked in the litigation group of a large Washington law firm, primarily on products liability, grand
    jury, and science and technology cases.
•   Served as lead trial counsel in a successful habeas corpus challenge to a death row inmate’s murder
    conviction and capital sentence.

The Honorable Anthony J. Scirica                                       Judicial Clerk
Philadelphia, PA                                                       September 1994-August 1995

•   Served as a law clerk to a judge on the U.S. Court of Appeals for the Third Circuit.
Case 1:19-mc-00290-LPS Document 97 Filed 05/25/21 Page 18 of 18 PageID #: 3295



EDUCATION

Columbia University School of Law, New York, NY
JD, May 1993, Harlan Fiske Stone Scholar
Activities: Editor-In-Chief, Columbia Journal of Law & Social Problems

University of Missouri, Columbia, MO
BA (Political Science), BJ (Journalism), cum laude, May 1986
Activities: President, Journalism Students Association

BAR MEMBERSHIPS

•   District of Columbia
•   New York

CONGRESSIONAL TESTIMONY (classified testimony not included)

•   House Foreign Affairs Committee Western Hemisphere Subcommittee Hearing on “Venezuela’s
    Crisis: Implications for the Region” (June 2016)
•   House Foreign Affairs Committee Hearing on “Iran Nuclear Deal Oversight: Implementation and its
    Consequences” (February 2016)
•   House Committee on Foreign Affairs Subcommittee on Terrorism, Nonproliferation, and Trade
    Hearing on “Agricultural Trade with Cuba” (September 2015)
•   Senate Committee on Agriculture, Nutrition and Forestry Hearing on “Opportunities and Challenges
    for Agricultural Trade with Cuba” (April 2015)
•   Senate Foreign Relations Committee Subcommittee on Western Hemisphere Affairs Hearing on
    “Deepening Political and Economic Crisis in Venezuela: Implications for U.S. Interests and the
    Western Hemisphere” (March 2015)
•   House Foreign Affairs Committee Hearing on “Cuba: Assessing the Administration’s Sudden Shift”
    (February 2015)

PUBLICATIONS

New Zealand’s Anti-Terrorism Campaign: Balancing Civil Liberties, National Security, and
International Responsibilities, Ian Axford (New Zealand) Fellowship in Public Policy, see
www.fulbright.org.nz/news/2003-smith/ (2003)

Media Access to War in the Persian Gulf and Beyond, 26 Columbia Journal of Law & Social Problems
291 (1993)

AWARDS

•   Special Act Awards, U.S. Department of the Treasury (annual awards from 2007-2017)
•   Special Commendation for Outstanding Service (Anti-Terrorism), U.S. Department of Justice
    (December 2002)
•   John H. Pickering Award for Exemplary Dedication to the Provision of Pro Bono Publico Legal
    Services, Wilmer, Cutler & Pickering (March 1998)
